DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed September 27, 2022 is being entered in response to a Request for Continued Examination. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2021/0056119 to Majmudar in view of US Pre-Grant Publication 2016/0170823 to Miller.

With regard to independent claim 11,
	Majmudar teaches an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps (Majmudar: ¶0017 – method steps taught executed on a processing device, i.e. “processor”.) of: 
	receiving an indication that a first host system mapped to a source dataset at a replication source is equivalent to a second host system for a replica dataset at a replication target of the source dataset (Majmudar: ¶0029 – source structure characteristics of respective repositories, which examiner notes are shown in fig. 1, i.e. “first host”, “second host”, concern structure of dataset. See ¶0036, which reads in relevant part, “…the replication task controller 214 may send a feedback signal to the target repository controller 216 along with the size and columns and any other missing metadata parameters, such that the target repository controller 216 can access the target repository 102a to, create a new table, in target repository 102a, with the same columnar structure as the source table to be replicated from, such that the entire desired location range from the table in the source repository 104a may be replicated. Then, the target repository controller 216 may designate such a location range within the table to be replicated into as the parameter for the location range within the table in the target repository 102a and may send a signal back to the replication task controller 214, with this missing information.” Examiner notes the dataset structure being the same reads upon the broadest reasonable interpretation afforded to the term “equivalent”. See also ¶0043 – implementation on multiple computers, i.e. “system”.);  1295629US01 
	transmitting, from the replication source to the replication target and based on an update to the source dataset received from the first host system, metadata describing the update to the source dataset (Majmudar: ¶0036 – metadata describing update, including location ranges compatible for replication operations, as cited and reproduced above. See fig. 1 – target repository 102a and source repository 104a. See also ¶0043 – implementation on multiple computers, i.e. “system”.); and 
	mapping, based on the indication that the first host system mapped to the source dataset at the replication source is equivalent to the second host system for the replica dataset at the replication target, the second host system to the replica dataset at the replication target of the source dataset. (Majmudar: ¶0032 – reads in relevant part, “data in each column of the location range of the source table to be replicated from (in the embodiment where there is a single target table corresponding to a single source table) is mapped to each column of the location range of the target table to be replicated into.” See also above citations directed to source and target, replication location range determinations, as well as ¶0043 – implementation on multiple computers, i.e. “system”.)
	Majmudar does not fully and explicitly teach first specification of a first host system that can issue I/O operations directed to a source dataset and
	a second specification of a second host system that can issue I/O operations directed to a replica dataset.
	Miller teaches a system where specification of a first host system that can issue I/O operations directed to a source dataset (Miller: ¶0056 reads in relevant part, “…Generally speaking, a protection group may include logical storage elements that are replicated together consistently in order to correctly describe a dataset….” Examiner notes that a specification of logical storage elements being replicated is “specification of a first host system”. See abstract – data replicated from a first storage subsystem to a second storage subsystem, where first “host” system issue i/o operations such as reads and writes. See also ¶0069 – determination of read and write input/output operations per second.) and
	a second specification of a second host system that can issue I/O operations directed to a replica dataset. (Miller: ¶0056 reads in relevant part, “…Generally speaking, a protection group may include logical storage elements that are replicated together consistently in order to correctly describe a dataset….” Examiner notes that a specification of logical storage elements that are the target of replication is “specification of a second host system”. See abstract – data replicated from a first storage subsystem to a second storage subsystem, where second “host” system issue i/o operations such as writes in a disaster scenario.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the specification and i/o operations of first and second host replication systems of Miller into the data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to perform i/o operations of first and second host replication systems based upon the respective system specification, as taught by Miller. Both systems are directed to replication of data across systems (Majmudar: abstract; Miller: abstract) as well as avoiding data errors arising in replication (Majmudar: ¶0028; Miller: ¶0065). An advantage obtained through performing replication of datasets including protection groups would have been desirable to implement in the data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Miller references would have been to ensure data replication consistency. (Miller: ¶0056)









With regard to dependent claim 12, which depends upon independent claim 11,
	Majmudar and Miller teach the apparatus of claim 11, wherein the first host system is one of multiple host systems mapped to the source dataset, and wherein mapping the second host system to the replica dataset includes mapping, for each of the multiple host systems mapped to the source dataset, a respective equivalent host system to the replica dataset on the replication target. (Majmudar: fig. 1 – target repository 102a and source repository 104a. See claim 14 wherein replication processed to a computing resources, i.e. “hosts”. See also ¶0036 – mapping equivalent hosts, as well as above citations directed to ¶0032. See also ¶0043 – implementation on multiple computers, i.e. “system”.)

With regard to dependent claim 14, which depends upon independent claim 11,
	Majmudar and Miller teach the apparatus of claim 11, wherein the metadata specifies creation of the replica dataset (Majmudar: ¶0036 – metadata parameters specify location ranges used in replication, as is cited and reproduced above.), and wherein mapping the second host system to the replica dataset is performed responsive to creating the replica dataset on the replication target. (Majmudar: ¶0032 – reads in relevant part, “data in each column of the location range of the source table to be replicated from (in the embodiment where there is a single target table corresponding to a single source table) is mapped to each column of the location range of the target table to be replicated into.” See also above citations directed to source and target, replication location range determinations. See also ¶0043 – implementation on multiple computers, i.e. “system”.)
With regard to dependent claim 15, which depends upon independent claim 11,
	Majmudar and Miller teach the apparatus of claim 11, wherein a replica link specifies a replication policy between the replication source for the source dataset and a replication target for the replica dataset of the source dataset, and wherein the replica link further specifies one or more of: the dataset to replicate (Majmudar: ¶0025: reads in relevant part, “…using the remote source controller 212, as will be explained below, for connecting and establishing a link to databases of external types in source repository 104a….” Examiner notes that the reference continues at ¶0027 to read in relevant part, “…Through using the remote source controller 212 for accessing the source repository 104a in this manner, the replication task can format the data in a way that it will be compatible for insertion into a table within the database to be replicated into (which may be an existing or a new table in the database of the target repository 102a)….” Examiner notes that the remote controller connection between source repository and target repository is a “replica link”. Examiner further notes the alternative limitation being recited here.), a checkpoint policy (Examiner notes the alternative limitation being recited here.), a metadata representation for the dataset (Examiner notes the alternative limitation being recited here.), a metadata log (Examiner notes the alternative limitation being recited here.), a metadata journal (Examiner notes the alternative limitation being recited here.), or a continuous data replication policy. (Examiner notes the alternative limitation being recited here.)



With regard to dependent claim 16, which depends upon independent claim 11, 
	Majmudar and Miller teach the apparatus of claim 11, wherein the dataset is included within a pod that includes a protection group (Miller: Fig. 2 shows protection groups such as 203A and datasets such as 202A both within original storage subsystem 200, i.e. “pod”. See ¶¶0055-0056 datasets and protection groups description.), and wherein the protection group is replicated at a replication target as part of synchronizing the pod between a replication source and the replication target. (Miller: ¶0056 reads in relevant part, “…Generally speaking, a protection group may include logical storage elements that are replicated together consistently in order to correctly describe a dataset….” Examiner notes the reference’s use of the term “sync”, i.e. “synchronization” to denote the replication operations of ¶¶0089-0090. See also abstract – data replicated from a first storage subsystem to a second storage subsystem.)

With regard to dependent claim 17, which depends upon dependent claim 16,
	Majmudar and Miller teach the apparatus of claim 16, wherein the protection group applies to one or more volumes or datasets. (Miller: ¶0056 – protection group may consist of volumes. See ¶0055 – protection groups indicative of datasets. Examiner notes the alternative limitation being recited here.) 




With regard to dependent claim 18, which depends upon dependent claim 16,
	Majmudar and Miller teach the apparatus of claim 16, wherein the protection group is specified to apply to any volumes or datasets that are connected to the first host system mapped to the source dataset. (Miller: ¶0056 – protection group may consist of volumes. See ¶0055 – protection groups indicative of datasets. Examiner notes the alternative limitation being recited here. See also Majmudar: ¶0043 – implementation on multiple computers, i.e. “system”.)

	Claims 1-2 and 4-8 are each similar in scope to claims 11-12 and 14-18 respectively and are each rejected under a similar respective rationale.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of Miller, in further view of US Pre-Grant Publication 2016/0210307 to Pittelko.

With regard to dependent claim 13, which depends upon independent claim 11,
	Majmudar and Miller teach the apparatus of claim 11 wherein the replication target is a storage system.  
	Majmudar and Miller do not fully and explicitly teach wherein the replication source is a storage system configured for continuous data protection of the source dataset.
	Pittelko teaches an apparatus wherein a replication source is a storage system configured for continuous data protection of a source dataset. (Pittelko: ¶0023 – reads in relevant part, “…One such method of protecting information in an information handling system involves replicating or sharing information so as to ensure consistency between redundant resources…” See ¶0025, which reads in relevant part, “…at any given point in time subsequent initial transmission of the replicated data, in order to confirm data consistency between two data sites, such as but not limited to, an originating or source site and a replication site, the to-be-confirmed data at each site may be hashed…” Examiner notes that the originating or source site is a “storage system”, as is made clear in ¶0002.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the continuous data protection configuration of Pittelko into the data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to configure the system to provide continuous data protection, as taught by Pittelko. Both systems are directed to replication of data across systems (Majmudar: abstract; Pittelko: abstract) as well as avoiding data errors arising in replication (Majmudar: ¶0028; Pittelko: ¶0005). An advantage obtained through configuring the system to provide continuous data protection would have been desirable to implement in the data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Pittelko references would have been to improve the ability to recover stored data. (Pittelko: ¶0004)

	Claim 3 is similar in scope to claim 13 and is rejected under similar rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of Miller, in further view of US Pre-Grant Publication 2018/0260125 to Botes.

With regard to dependent claim 19, which depends upon dependent claim 16,
	Majmudar and Miller teach the apparatus of claim 16.
	Majmudar and Miller do not fully and explicitly teach wherein the pod is synchronously replicated.  
	Botes teaches a method wherein a pod is synchronously replicated. (Botes: ¶¶0203 – synchronous replication to a target system.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the synchronous replication of Botes into the data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to perform synchronous replication on datasets, as taught by Botes. Both systems are directed to replication of data across systems (Majmudar: abstract; Botes: ¶¶0203) as well as avoiding data errors arising in replication (Majmudar: ¶0028; Botes: ¶0115). An advantage obtained through perform synchronous replication on datasets would have been desirable to implement in the data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Botes references would have been to provide for better data recovery operations. (Botes: ¶0209) 

	Claim 9 is similar in scope to claim 19 and is rejected under similar rationale.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of Miller, in further view of US Pre-Grant Publication 2014/0181016 to Whitehead.

With regard to dependent claim 20, which depends upon dependent claim 16,
	Majmudar and Miller teach the apparatus of claim 16.
	Majmudar and Miller do not fully and explicitly teach wherein the pod is asynchronously replicated.
	Whitehead teaches a method wherein the pod is asynchronously replicated. (Whitehead: ¶¶0190-0191 – asynchronous performance of backup operations, i.e. “replication” of client, server datasets.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the asynchronous replication of Whitehead into the data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to perform asynchronous replication on datasets, as taught by Whitehead. Both systems are directed to replication of data across systems (Majmudar: abstract; Whitehead: ¶0002) as well as avoiding data errors arising in replication (Majmudar: ¶0028; Whitehead: ¶0228). An advantage obtained through perform asynchronous replication on datasets would have been desirable to implement in the data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Whitehead references would have been to allow for replication to occur without being subject to lag caused by waits to finish writes. (Whitehead: ¶0002) 
	Claim 10 is similar in scope to claim 20 and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157